Citation Nr: 0216538	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  97-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability as secondary to service-connected right lower 
extremity disabilities.  

(The issue of entitlement to service connection for a low 
back disability as secondary to service-connected right lower 
extremity disabilities is the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to January 
1953.

This case was previously remanded by the Board of Veterans 
Appeals (Board) in March 2000 and September 2000.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama

In rating decisions including the November 1997 rating 
decision the RO continued the 30 percent evaluation for 
status post amputation of the fourth digit on the right foot 
and denied a temporary total disability evaluation for a 
period of convalescence under the provisions of 38 C.F.R. § 
4.30.  In December 1997 the veteran filed a timely notice of 
disagreement (NOD) with the denial action.  

In August 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A copy of the 
transcript of that hearing is of record.  The certified 
issues before the Board at that time were noted as 
entitlement to service-connection for a low back disability 
and arthritis of the right knee as secondary to service-
connected amputation of the fourth digit of the right foot 
and entitlement to an increased evaluation for a service-
connected right foot disability.  

In March 2000, the Board, in pertinent part, denied 
entitlement to service connection for a low back disability 
and arthritis of the right knee as secondary to any service-
connected disability.  Also, the Board remanded to the RO the 
issue of entitlement to an increased evaluation for status 
post amputation of the fourth digit on the right foot for the 
purpose of issuing a statement of the case (SOC) as to such 
issue in compliance with Manlincon v. West, 12 Vet. App. 238 
(1999) and Godfrey v. Brown, 7 Vet. App. 398 (1995).



In April 2000 the RO furnished the veteran and his 
representative an SOC on the issues of entitlement to an 
increased evaluation for status post amputation of the fourth 
digit on the right foot and entitlement to a temporary total 
disability evaluation for a period of convalescence under the 
provisions of 38 C.F.R. § 4.30.

In September 2000 the Board remanded to the RO the issue of 
whether the veteran perfected a timely substantive appeal 
with regard to the November 1997 decision, wherein the RO 
continued the 30 percent evaluation for status post 
amputation of the fourth digit on the right foot and denied 
entitlement to a temporary total disability evaluation for a 
period of convalescence under the provisions of 
38 C.F.R. § 4.30 for issuance of a statement of the case.  In 
February 2001 the RO issued a statement of the case; however, 
the veteran did not file a substantive appeal and such issue 
is no longer consider part of the current appellate review.

During the appellate period the veteran attempted to reopen 
previously denied claims of entitlement to service connection 
for arthritis of the right knee as secondary to old fracture 
of the right tibia and a low back disability as secondary to 
service-connected status post amputation of the fourth digit 
of the right foot on a new and material basis.

In August 2001 the RO determined that the veteran failed to 
submit new and material evidence to reopen claims of 
entitlement to service connection for arthritis of the right 
knee as secondary to old fracture of the right tibia and a 
low back disability as secondary to service-connected post 
amputation of the fourth digit of the right foot previously 
denied by the Board in March 2000.  He filed a timely NOD and 
was furnished an SOC regarding both issues. 

In a February 2002 substantive appeal, the veteran withdrew 
his NOD on the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for arthritis of the right knee on a secondary 
basis.  

However, he submitted additional argument to continue his 
appeal on the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a low back disability as secondary to service-
connected right lower extremity disabilities. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issue of 
entitlement to service connection for a low back disability 
as secondary to service-connected right lower extremity 
disabilities pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue. 

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein and further 
discussed below.

Also, the Board recognizes that in a February 2001 statement 
the veteran filed a claim of entitlement to an increased 
evaluation for service-connected status post amputation of 
the fourth digit of the right foot including loss of use.  
This issue has been neither prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  In March 2000 the Board denied entitlement to service 
connection for a low back disability as secondary to any 
service-connected disability.

2.  Evidence submitted since the Board's March 2000 decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim


CONCLUSION OF LAW

Evidence submitted since the March 2000 decision wherein the 
Board denied entitlement to service connection for a low back 
disability as secondary to service-connected right lower 
extremity disabilities is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156(a)(2001), 20.1100, 20.1105 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are nonrevealing for any evidence 
or findings of a low back disorder.  

Service connection has been granted for status post 
amputation of the fourth digit of the right foot, evaluated 
as 30 percent disabling; anosmia, evaluated as 10 percent 
disabling; and old fracture of the right tibia, evaluated as 
noncompensable.


A December 1996 VA medical examination report of the spine 
shows a pertinent diagnosis of degenerative joint disease of 
the spine.  X-ray study of the lumbosacral spine disclosed 
degenerative disc disease at L2-3 and L3-4 with degenerative 
bone changes of L2 to L5.

The veteran presented testimony before the undersigned Member 
of the Board at a RO hearing held in August 1999.  A 
transcript of his testimony has been associated with the 
claims file.  The veteran reiterated his contention that his 
low back disorder and right knee disorder were secondary to 
service-connected disabilities.

He acknowledged that no VA or non-VA medical professional had 
ever expressed an opinion linking his low back and right knee 
disorders to disabilities for which service connection had 
been established.

In March 2000 the Board denied entitlement to service 
connection for a low back disorder as secondary to service-
connected right lower extremity disability because there was 
no competent medical evidence of record linking the low back 
disability to any service-connected disability.  

In February 2001 the veteran attempted to reopen a claim of 
entitlement to service connection for a low back disability 
secondary to service-connected right lower extremity 
disabilities previously denied by the Board in March 2000. 

Evidence submitted included a September 2000 VA medical 
record with opinion suggestive of an etiologic relationship 
between the veteran's service-connected right lower extremity 
disabilities and the onset of a low back disability.  

A June 2001 VA orthopedic examination report shows the 
examiner had access to the veteran's claims file.  Following 
examination the examiner offered an inconclusive opinion on 
the question of whether an etiologic relationship existed 
between the veteran's service connected right lower extremity 
disabilities and the onset of a low back disability.

An August 2001 rating decision shows the RO determined that 
the veteran failed to submit new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to service-connected right lower 
extremity disabilities because there was no competent medical 
evidence of record linking the low back disability to any 
service-connected disability.  He filed a timely NOD.

In January 2002 the RO furnished the veteran an SOC on the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
low back disability secondary to service-connected right 
lower extremity disabilities.  

It appears in the SOC that the RO reopened the claim of 
entitlement to service connection for a low back disability 
secondary to service-connected right lower extremity 
disabilities based on the submission of new and material 
evidence, but continued the denial of service-connection 
based on the absence of any competent medical evidence of a 
causal relationship between a service-connected right lower 
extremity disability and the onset of a low back disability.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156(a) (2002).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.




The January 2002 SOC shows that the RO reopened the claim of 
entitlement to secondary service connection for a low back 
disability based on the submission of new and material 
evidence but continued the denial of service connection 
benefits.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue. 

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).





Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001).

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in is 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a low back disability as secondary to 
service-connected right lower extremity disabilities denied 
by the Board in March 2000. 




When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In March 2000, the Board determined that the record was 
absent any competent medical evidence linking the veteran's 
low back disability to any service-connected disability. 

Significantly, the Board notes that the new and material 
pertinent medical evidence submitted consisting of VA medical 
records with opinions from separate physicians suggesting an 
etiologic relationship between the veteran's service-
connected right low extremity disabilities and the onset of a 
low back disability bears directly and substantially on the 
specific issue at hand and is neither cumulative nor 
redundant, and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

Accordingly, the veteran's claim for entitlement to service 
connection for a low back disability secondary to service-
connected right lower extremity disabilities is reopened.  38 
C.F.R.  § 3.156(a).  

As the Board indicated earlier, the claim of entitlement to 
service connection for a low back disability secondary to 
service-connected right lower extremity disabilities is the 
subject of development in progress.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability secondary to service-connected right lower 
extremity disabilities, the appeal is granted to this extent 
only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

